DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Ainscough on 03/01/2020.
The application has been amended as follows: 
23. (Currently Amended) A smoking apparatus comprising: 
a main body of a first moldable material having a deformable property, and including a combustion chamber fluidly coupled to an aperture of a mouthpiece, the main body having an outer shape; 
an outer layer of a second material at least partially surrounding the main body, the second material having a deformable property; 
wherein the outer layer is formed of an at least partially transparent material and the outer shape of the main body is at least partially visible through the outer layer and wherein the outer layer is non-separable from the main body.
26. (Canceled)
Allowable Subject Matter
Claims 1-4, 7-10, 15, 17-18, 20-25 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 10/08/2020, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior arts teaches a smoking apparatus comprises a main body having an outer shape. The prior art does not explicitly disclose wherein the outer layer is non-separable from the main body. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                     

/ERIC YAARY/Examiner, Art Unit 1747